Citation Nr: 0027974	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-11 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to November 24, 1997 
for the grant of service connection for hearing loss and 
tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an May 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the benefit sought on appeal.  
The veteran, who had active service from August 1949 to 
December 1952, appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was discharged from service in December 1952.

2.  The VA received the veteran's claim for service 
connection for hearing loss and tinnitus on November 24, 
1997.


CONCLUSION OF LAW

The requirements for an effective date prior to November 24, 
1997 for the grant of service connection for hearing loss and 
tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the effective date of an award of compensation will 
be the date of receipt of claim or the date entitlement 
arose, whichever is later, if the claim is received more than 
one year following the veteran's discharge from military 
service.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (1999).  In this regard, the claim for benefits 
may be formal or informal; any communication received from 
the claimant indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim so long as it identifies the benefit 
sought.  See 38 C.F.R. § 3.155.  It is within this context 
that the veteran's claim must be evaluated.  

The veteran contends that the effective date for the grant of 
service connection for hearing loss and tinnitus should 
either be effective in 1952 following his separation from 
service or 1991 when he received hearing aids from the VA.

The record reflects that the veteran submitted a VA Form 526 
(Veteran's Application for Compensation or Pension) to claim 
entitlement to service connection on November 24, 1997.  
Following development, a rating decision dated in May 1998 
granted service connection for hearing loss and tinnitus 
effective November 24, 1997.

Based on this evidence the date of November 24, 1997 is the 
correct date for the grant of service connection for hearing 
loss and tinnitus.  It is not contended that any application 
for service connection for hearing loss and tinnitus was 
filed within one year of the veteran's separation from 
service in December 1952.  As such, December 1952 cannot 
serve as the effective date of the veteran's claim.  The 
record also clearly reflects that the RO received the 
veteran's claim for service connection on November 24, 1997 
and the veteran has submitted no evidence that demonstrates 
that the RO received his application prior to that date.  See 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

As for the veteran's contention that the effective date for 
his award of service connection should be in 1991 when he 
received hearing aids from the VA, the Board would note that 
while laws and regulations permit examination or hospital 
records to serve in some instances as informal claims, a 
report of a VA examination or hospitalization does not 
constitute an original claim for service connection.  See 
38 C.F.R. § 3.157, Kessel v. West, 13 Vet. App. 9 (1999).  In 
addition, a review of the VA medical records dated prior to 
November 27, 1997 discloses nothing that could be construed 
as a communication indicating an intent to apply for service 
connection for hearing loss and/or tinnitus.  Thus these 
treatment records cannot constitute an informal claim for 
benefits.  See 38 C.F.R. § 3.155.  Therefore, the Board 
concludes that there is no basis for an effective date for 
the grant of service connection for hearing loss and tinnitus 
prior to November 24, 1997.


ORDER

An effective date prior to November 24, 1997 for the grant of 
service connection for hearing loss and tinnitus is denied.



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

